TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00471-CR


                              Gerald Wilson Thomas, Appellant

                                                 v.

                                 The State of Texas, Appellee




          FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
    NO. CR2017-549, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 9, 2019. On counsel’s

motions the time for filing was extended to January 8, 2020. Appellant’s counsel has now filed a

fifth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than March 9, 2020. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on March 4, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish